                                TEIN MALONE PLLC
                                       LAWYERS

May 10, 2019

Via ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      RE:      United States v. Juan Antonio Hernandez Alvarado
               S2 15 Cr. 379 (PKC)

Dear Judge Castel:

       We respectfully request that the Court enter an order requiring the government to
redact the participation of the prosecutor from any evidence offered about the 2016
proffer of Juan Antonio Hernandez-Alvarado (“Hernandez”) for the reasons outlined
below.

                           Motion to Redact 2016 Proffer

       Lead counsel for the United States was one of the three government officials
present in 2016 when the defendant Hernandez voluntarily presented himself for a
debriefing at the Miami U.S. Attorney’s Office. This 2016 proffer is the subject of Count
Four, alleging false statements in violation of 18 U.S.C. § 1001.

       The government did not record the 2016 non-custodial interview and the
defendant did not write or sign any of his words. Instead, someone took notes of it, which
are substantive and not verbatim:




Because the statements were not recorded or memorialized, the government must resort
to witness testimony to prove the false-statement count. Mr. Retureta, who has
substituted out as defense counsel, is obviously a witness. But lead counsel for the
government, who has not substituted out, is also obviously a witness.



                     3059 Grand Avenue Coconut Grove, Florida 33133
                            www.teinmalone.com (305) 442-1101
                                                                         Tein Malone PLLC
Hon. P. Kevin Castel
May 10 2019

        Upon a showing of a “compelling and legitimate need,”1 we are entitled to call the
interviewing AUSA so that the jury may hear his memory of what Hernandez said. We
recognize that where other witnesses are available to testify, disqualification of the
prosecutor may not be necessary.2 But here, even if he is not called as a witness by either
side, the lead prosecutor (either through examination or argument) will be taking a
personal position before the jury about what Hernandez said at that meeting -- effectively
testifying as an unsworn witness and without being subject to cross-examination.3 The
unfair prejudice to the defendant would be insurmountable.

                                       CONCLUSION

         We realize that disqualification is an extreme remedy. A fair solution would be to
redact any admitted documents relating to the proffer (including the proffer agreement,
if it is admitted) and explicitly instruct witnesses so that the jury is not informed that
government counsel was present for Hernandez’ 2016 interview. This was this Court’s
solution in United States v. Bin Laden.4


                                     Respectfully submitted,

                                     /s/ Michael R. Tein
                                     Michael R. Tein
                                     tein@teinmalone.com
                                     T. Omar Malone
                                     omalone@teinmalone.com
                                     TEIN MALONE PLLC

1   United States v. Schwartzbaum, 527 F.2d 249, 253 (2d Cir. 1975).

2  United States v. Wallach, 788 F. Supp. 739, 744 (S.D.N.Y. 1992) (denying
disqualification because another witness “could be called” and the government offered to
stipulate “to much of what Wallach says he wishes to introduce through the testimony of
the prosecutors”).

3  See United States v. Gotti, 771 F. Supp. 552, 561–67 (E.D.N.Y.1991), aff'd sub
nom., United States v. Locascio, 6 F.3d 924, 933–35 (2d Cir.1993); see also United States
v. Dennis, 843 F.2d 652, 656 (2d Cir.1988) (“If counsel were to cross-examine the witness
as to his conversations with him, argue the credibility of his testimony to the jury, or
suggest alternative interpretations of his account of the conversation, counsel would place
himself in the position of an unsworn witness and implicitly put his own credibility at
issue.”).

4 91 F. Supp. 2d 600, 625 (S.D.N.Y. 2000) (“if measures such as those suggested are
taken, any unsworn witness problem created by [the prosecutors’] participation in post-
arrest interviews of Defendants can be resolved”).


                       3059 Grand Avenue Coconut Grove, Florida 33133                    2
                              www.teinmalone.com (305) 442-1101
                                                                        Tein Malone PLLC
Hon. P. Kevin Castel
May 10 2019

                                     3059 Grand Avenue
                                     Coconut Grove, Florida 33133
                                     (305) 442-1101

                                     Counsel for Juan Antonio Hernandez Alvarado


Cc:    AUSA Emil J. Bove, III;
       AUSA Matthew J. LaRoche
       (via ECF)




                       3059 Grand Avenue Coconut Grove, Florida 33133                 3
                              www.teinmalone.com (305) 442-1101
